DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 12-13, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. (US 6,919,634 B2), in view of Takahashi et al. (US 5,976,965).
Regarding claim 8, Kuramoto discloses a method of picking and placing (Title; Abstract), comprising: bringing a tool (2, 5, 6) into proximity with a plurality of components (4) (figs. 1-5D; col. 3, lines 13-28; col. 6, lines 28-39), the tool comprising a substrate (mask: 2) having a plurality of pits (3a; “obtained by anisotropic etching”), wherein the pits correspond to a size, geometry and final spacing of the components to be picked and placed (figs. 7B-7D; col. 3, lines 29-42; col. 6, lines 40-51); attracting (via suction) the components into the pits of the tool via interaction between transfer surfaces (walls of 3a) of the etched pits of the tool and the plurality of components, wherein the plurality of transfer surfaces are recessed relative to adjacent portions (they are in the pits) of the tool (figs. 1, 5A-5D and 7A; col. 6, lines 52-66); and dropping (upon being “turned upside down”, “the molten solder descends onto the electrodes 
*Note: regarding the purported limitation with respect to the “etched pits” of the substrate of the tool, there is no reason to believe that pits which have been previously manufactured by etching would behave or perform any differently than pits which were formed by molding, stamping, or other common and well-known manufacturing means. The claimed method does not require any step of forming the pits, which were apparently manufactured prior to the performance of the actually recited steps of the method. As such, based upon the limited detail provided in the claim, it is reasonably held that the recited preferred method of manufacturing the pits on the substrate does not affect the claimed functionality or capability of the pits in any discernable manner. Respectfully, as a practical matter, the Patent Office is not equipped to manufacture apparatuses by the myriad of implicit processes put before it and then obtain prior art products of such apparatuses from which to make physical comparisons therebetween. 
Takahashi teaches that it is well known to perform a related method of picking and placing (Title; Abstract), comprising: bringing a tool (11, 12, 14, 15) into proximity with a plurality of components (13), the tool comprising a substrate (11 and/or 14) having a plurality of etched pits (12; “obtained by anisotropic etching”) (figs. 4-5; col. 3, lines 11-23); and attracting the components into the pits of the tool via electrostatic interaction or fluid surface tension (fluid surface tension) between transfer surfaces (inclined walls of 12) of the etched pits of the tool and 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Kuramoto to incorporate the use of fluid surface tension to retain the components from Takahashi. The components of Kuramoto and Takahashi are effectively identical solder balls and the methods of both references are closely related. Accordingly, PHOSITA would have known that the use of surface tension to retain components was commonly employed and that it could be easily used with no need for additional equipment, nor any special steps, and without any surprising results. The known advantages included not needing additional adhesive materials and reusability of the fluid for retention; both of which predictably decrease manufacturing costs. Further there is no need for removal of an adhesive after transfer, thus decreasing manufacturing time, as expected. To combine the old and well known fluid surface tension holding of Takahashi with the old method of Kuramoto would have been a routine effort and PHOSITA would have done so with a reasonable expectation of success.
Regarding claim 10, Kuramoto in view of Takahashi teaches all of the elements of the current invention as detailed above with respect to claim 8. Kuramoto further teaches aligning the tool with respect to the substrate, wherein the tool comprises alignment features (each of holes 3a is used for alignment/positioning) to facilitate positioning with respect to the substrate (figs. 7A-7D; col. 8, lines 14-31).
Regarding claim 12, Kuramoto in view of Takahashi teaches all of the elements of the current invention as detailed above with respect to claim 8. Kuramoto further teaches that the 
Regarding claim 13, Kuramoto in view of Takahashi teaches all of the elements of the current invention as detailed above with respect to claim 8. Takahashi further teaches that it is well known to perform the related method using a silicon substrate (“silicon template”) having a plurality of anisotropically etched pits (col. 3, lines 24-26).
Regarding the rationale for combination of references in this claim, please refer to claim 8, above.
Regarding claim 17, Kuramoto in view of Takahashi teaches all of the elements of the current invention as detailed above with respect to claim 8. Takahashi further teaches that it is well known to perform the related method including providing a fluid (ethanol) in the pits with a surface of the fluid having a surface tension being in the pits; and attracting the components into the pits with the fluid surface tension (col. 3, lines 30-44).
Regarding the rationale for combination of references in this claim, please refer to claim 8, above.
Regarding claim 18, Kuramoto in view of Takahashi teaches all of the elements of the current invention as detailed above with respect to claim 8. Takahashi further teaches that it is well known that dropping the plurality of components comprises drying the fluid from the pits to release the components (col. 1, lines 5-20; col. 3, lines 30-44).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Kuramoto to incorporate the drying of fluid around the components from Takahashi in the dropping step of transferring the components. The method of Takahashi is directed to providing components in pits on a template substrate, in 
Regarding claim 21, Kuramoto in view of Takahashi teaches all of the elements of the current invention as detailed above with respect to claim 17. Takahashi further teaches that providing the fluid is performed with a fluid distribution system (openings 12 in 11) formed in the substrate (figs. 4-5; cols. 3-4, lines 12-52 and 1-10).
Regarding the rationale for combination of references in this claim, please refer to claim 8, above.
Claims 8-9, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto in view of Ashdown et al. (WO 2011/072372 A1).
Regarding claim 8, Kuramoto discloses a method of picking and placing (Title; Abstract), comprising: bringing a tool (2, 5, 6) into proximity with a plurality of components (4) (figs. 1-5D; col. 3, lines 13-28; col. 6, lines 28-39), the tool comprising a substrate (mask: 2) having a plurality of pits (3a; “obtained by anisotropic etching”), wherein the pits correspond to a size, geometry and final spacing of the components to be picked and placed (figs. 7B-7D; col. 3, lines 29-42; col. 6, lines 40-51); attracting (via suction) the components into the pits of the tool via interaction between transfer surfaces (walls of 3a) of the etched pits of the tool and the plurality of components, wherein the plurality of transfer surfaces are recessed relative to adjacent portions (they are in the pits) of the tool (figs. 1, 5A-5D and 7A; col. 6, lines 52-66); 
*Note: the “etched” pits language has not been found or argued to limit the method of the claim and has been addressed in the rejection of claim 8, above.
Ashdown teaches that it is well known to perform a related method of picking and placing (Title; Abstract), comprising: bringing a tool (10) into proximity with a plurality of components (34), the tool comprising a substrate (12) having a plurality of etched pits (valleys between “mesas 14”) (figs. 1-4; pars. 0021-0022); and attracting the components to the tool via electrostatic interaction or fluid surface tension (electrostatic interaction) between transfer surfaces (figs. 1-2: top surfaces of 10, including the valleys and their sidewalls, as indicated at 16 in fig. 1) of the etched pits of the tool and the plurality of components (figs. 1-6; pars. 0021-0029).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Kuramoto to incorporate the use of attracting the components into the pits of the tool via electrostatic interaction from Ashdown. PHOSITA would have known that the use of electrostatic interaction (so-called “static cling”) to retain components was commonly employed and that it could be easily used without any special steps, and as intended when originally disclosed by Ashdown; per the instant disclosure, there were no special steps devised nor were any surprising results arrived at from this known use of static 
Regarding claim 9, Kuramoto in view of Ashdown teaches all of the elements of the current invention as detailed above with respect to claim 8. Ashdown further teaches that it is well known that attracting the components comprises applying a static charge with a metal layer (16) lining the interior surfaces, including the bottoms, of the pits (figs. 1-2; pars. 0021-0022 and 0026-0029). 
Regarding the rationale for combination of references in this claim, please refer to claim 8, above.
Regarding claim 16, Kuramoto in view of Ashdown teaches all of the elements of the current invention as detailed above with respect to claim 8. Ashdown further teaches that it is well known that dropping the plurality of components comprises neutralizing the static charge of the metal layer to allow the components to drop under gravity to the target substrate (figs. 5-7; pars. 0029-0030).
Regarding the rationale for combination of references in this claim, please refer to claim 8, above.
Regarding claim 22, Kuramoto in view of Ashdown teaches all of the elements of the current invention as detailed above with respect to claim 8. Ashdown further teaches that it is 
Regarding the rationale for combination of references in this claim, please refer to claim 8, above.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto in view of Takahashi, further in view of Smith (US 2001/0031514 A1).
Regarding claim 11, Kuramoto in view of Takahashi teaches all of the elements of the current invention as detailed above with respect to claim 8. Kuramoto further discloses that the components are micro-scale (extremely fine pitch of 200 µm or less”) elements (col. 1, lines 47-51). The modified Kuramoto, however apparently teach that the components could be selected as micro Light Emitting Diodes (microLEDs).
Smith teaches that it is well known to perform a related method of picking and placing (Title; Abstract), comprising: bringing a tool (wafer) into proximity with a plurality of components, the tool comprising a substrate (10 or 50) having a plurality of etched pits (55) (figs. 6-9; pars. 0062-0063), and wherein the components are micro Light Emitting Diodes (microLEDs) (pars. 0003, 0014, 0031 and 0073-0075).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kuramoto to incorporate a preferred type of component to be picked-and-placed from Smith. Kuramoto clearly discloses that the components .
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto in view of Takahashi, further in view of Itoh et al. (US 2006/0086777 A1).
Regarding claim 19, Kuramoto in view of Takahashi teaches all of the elements of the current invention as detailed above with respect to claim 18. The modified Kuramoto, however, does not appear to teach that drying the fluid comprises heating the fluid with a heater.
Itoh teaches that it is well known to perform a related pick and place method (Title; Abstract), wherein drying a fluid comprises heating the fluid with a heater (pars. 0154-0155, 0160-0165, 0184-0188).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified Kuramoto in view of Takahashi to incorporate the use of a heater for drying liquid of Itoh. Though Takahashi is silent as to the mechanism for ensuring that the liquid is dried, it is considered obvious that a heater would have been used for that purpose. Itoh serves to demonstrate that the use of heaters for drying fluids was old and well-known in the art at the time of filing. PHOSITA would have realized that using the heater of Itoh in the known methods of Kuramoto and Takahashi would simply and predictably decrease manufacturing (i.e. drying) time, thus decreasing manufacturing costs and advantageously increasing production 
Regarding claim 20, the modified Kuramoto in view of Itoh teaches all of the elements of the current invention as detailed above with respect to claim 19. Itoh further teaches that it is well known to perform the method comprising independently activating a subset (some or all) of heaters in a bank of heaters to release a corresponding subset of the components (pars. 0154-0155, 0160-0165, 0184-0188).
Regarding the rationale for combination of references in this claim, please refer to claim 19, above.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto in view of Ashdown, further in view of Detig (US 2005/0176170 A1).
Regarding claim 23, Kuramoto in view of Ashdown teaches all of the elements of the current invention as detailed above with respect to claim 8. The modified Kuramoto, however, does not appear to teach that dropping the plurality of components comprises reversing a polarity of the static charge of the metal layer.
Detig teaches that it is well known to perform a related pick and place method (Title; Abstract), wherein dropping the plurality of components comprises reversing a polarity of the static charge of the metal layer (fig. 2 and 4; pars. 0039-0044).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Kuramoto to incorporate the reversing of polarity to release the components as in Detig. Regarding the rationale for combination of references in this claim, please refer to claim 8, above, as the reasons for combining with Ashdown are applicable to Detig in the same manner. Further, though Ashdown does not explicitly disclose that the polarity is reversed, PHOSITA would have realized that doing so would predictably speed up the release and dropping of components and would have made that release timing much more reliable. Those advantages were known at the time of filing and would have decreased manufacturing time and cost as expected by one having ordinary skill. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection. Detig is no longer relied upon to disclose or teach any of the argued limitations that were previously rejected using that reference.
Specifically, the Applicant’s arguments regarding the intended definition of the claim term “dropping” are compelling and have necessitated the newly applied claim interpretation and prior art rejections. The Examiner previously held the term “dropping” to include “releasing” components which are drawn away (via some force or other action) from the pits, however it is apparent from further review and from the Applicant’s official arguments in response that the term is more specific than originally interpreted, requiring the action of gravity to compel the component to move apart from the pits; i.e. to let the component fall or to cause the component to fall. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729